Citation Nr: 0928429	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumtic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 until August 
1992, including a tour of duty in the Southwest Asia Theater 
of Operations from September 1990 until March 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004 and July 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Board notes that the RO certified the appeal as stemming 
solely from the July 2005 rating decision and sent the 
Veteran notification of how to reopen a previously denied 
claim.  A review of the claims file reflects that after 
receipt of the December 2004 rating decision which denied 
service connection for PTSD, the Veteran submitted a 
statement in April 2005 again requesting service connection 
for PTSD.  Attached to this statement was a six-page letter 
providing more details and new descriptions of in-service 
stressors.  Because significant additional pertinent and 
material evidence was received at the RO within one year of 
the date of the mailing of the notice of the December 2004 
determination, the RO was required to consider that evidence 
in connection with the Veteran's initial application for 
service connection because it is deemed as having been filed 
in connection with that claim. 38 C.F.R. § 3.156(b); see 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  

To construe otherwise would raise serious due process issues, 
especially in light of the nonadversarial and pro-claimant VA 
claims adjudication system and result unnecessary delays of 
the adjudication. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  As such, the Board has identified the issue 
on appeal as one of direct service connection for PTSD rather 
than as a claim to reopen.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during his active service. 

2.  The evidence does not demonstrate the currently diagnosed 
PTSD is related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2004, May 2004, May 
2005 and June 2008 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted a lay statement in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination under the circumstances of this case.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon, supra.  Medical evidence has already been submitted 
indicating that the Veteran has been diagnosed with PTSD as a 
result of very vague or unidentified in-service stressors.  
But for reasons that will be discussed herein, the Veteran's 
claimed stressors are not credible.  In view of this finding, 
the VCAA does not authorize VA to provide additional 
assistance in the form of providing a VA examination because 
there is no reasonable possibility that such assistance would 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Indeed, VA will also refrain from or 
discontinue providing assistance in obtaining evidence for a 
claim if the claim is inherently incredible or clearly lacks 
merit. 38 C.F.R. § 3.159(d)(2).  For reasons explained more 
fully below, the Board finds that the Veteran's statements 
are not credible and the stressor incidents he described is 
not plausible.  Under these circumstances, section 
3.159(d)(2) applies and the Board has no further duty to 
assist the Veteran in obtaining or searching any additional 
records in the custody of federal agencies that have not 
already been associated with the claims file, or in providing 
a VA examination.



Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for PTSD.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  
Corroboration does not require corroboration of every detail, 
including the Veteran's personal participation in the 
identifying process. Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The Veteran has a current disability of PTSD as reflected by 
VA outpatient treatment records.  For example, a May 2004 VA 
outpatient treatment record concluded with a diagnosis of 
PTSD and referenced code 309.81, the code for PTSD in the 
DSM-IV.  The remaining question, therefore, is whether there 
is an in-service stressor and either evidence of combat 
service or corroborating evidence the stressor occurred. 

A finding of combat service is significant because under 
38 U.S.C.A. § 1154(b), if the Veteran is found to have served 
in combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, some VA outpatient treatment records 
refer to combat service, and the Veteran has otherwise 
alleged to have experienced the after-effects of combat in 
his written statements and hearing testimony describing his 
claimed stressors.  But the Veteran has not alleged that he 
served in combat, nor is there any evidence of such service.  
The Veteran's Form DD 214 and service personnel file reflect 
his military occupational specialty was that of a material 
control and accounting specialist.  These documents also 
illustrate that the Veteran was not the recipient of any 
combat-related awards or decorations.  



Since the Board finds that the Veteran's personnel service 
records do not show that he engaged in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  With regard to the question of a 
stressor, the Veteran's March 2004 stressor statement only 
relates a generalized stressor of being exposed to combat-
related events such as seeing killed and wounded soldiers and 
dead bodies while serving as an Ammunitions Handler.  He 
explained this occurred around March 1991 while he was 
attached to the 3rd infantry division of the 21st infantry 
division in Iraq, Kuwait and Saudi Arabia.  In April 2005, 
the Veteran provided a more detailed stressor statement in 
which he listed the following stressors: (1) being separated 
from his family; (2) witnessing a friend's truck crash and 
catch fire and seeing the friend burn to death while 
stationed in Heilbronn, Germany; (3) burning human waste 
while serving in the Persian Gulf; (4) performing guard duty 
at night and fearing others who would arrive when you could 
not see them; (5) driving officers to meeting and getting 
lost; (6) seeing dead bodies, blown up vehicles and smelling 
burnt flesh; (7) guarding about 100 prisoners after they 
surrendered.  

On the February 2007 Substantive Appeal (VA Form 9) the 
Veteran clarified that when he drove the commander to 
meetings he was afraid of being captured.  He also related 
that while serving on ammunition detail around December 1990 
or January 1991 he was tasked with guarding ammunition 
bunkers, which were located approximately 2 hours away from 
the unit and he was subjected to snakes and scorpions.  He 
also was afraid the enemy would try to destroy the bunkers.  
During the May 2009 Board hearing the Veteran provided 
further details concerning his stressors.  He generally noted 
that basic training at Fort Wood was stressful.  He explained 
he was sent to Heilbronn, Germany in 1986 and 1987 and saw a 
truck accident and saw his friend burn to death.  He could 
not remember the friend's name but indicated it happened 
during winter toward the end of his tour of duty and probably 
occurred around November 1987.  He indicated the friend was 
from New York and was a specialist or private first class in 
rank.  The Veteran also indicated that he did not actually 
see the accident but was nearby and saw the remains after the 
fact.  He also described his tour in Southwest Asia and 
described burning human waste, serving on guard duty and 
seeing dead bodies on the road.  The Veteran related that he 
was traveling in a convoy toward Iraq and his unit stopped 
for two days at a campsite where there was a burnt body in a 
Jeep.  He indicated this occurred around 1991, approximately 
when Desert Shield turned into Desert Storm.  He indicated it 
was around the first 3 months in 1991 and was the first camp 
on the convoy.  He indicated this was somewhere in Saudi 
Arabia before they got to Baghdad.  The Veteran related that 
he heard airstrikes over their heads but not at the campsite.  
The Veteran indicated the lay statement he submitted 
referenced a different unit as there were multiple units 
attached to the infantry division.  Concerning the stressor 
of guarding ammunition bunkers he indicated that the bunker 
was away from the campsite.  He denied being fired upon by 
the enemy.  Finally, the Veteran explained that a group of 
Iraqis had surrendered but still had weapons.  He explained 
this occurred in Iraq toward the end of his tour in Southwest 
Asia, most likely around February or March 1991.  He 
indicated by that point he was switched from the 3rd infantry 
division and attached to the 24th infantry division.  He 
explained that the prisoners dropped their weapons and it 
happened close to the city of Baghdad, just before he and his 
unit went through Baghdad in a convoy.  

Service treatment and personnel records do not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded to the Veteran as to corroboration of 
the stressors.  The Veteran's service personnel file confirms 
he served in Germany from August 1986 until August 1989 and 
that he served in Saudi Arabia from September 1990 until 
March 1991.  Service personnel records also confirm the 
Veteran was assigned to the 22nd maintenance company while in 
Germany and was assigned to the 197S PT Battalion and later 
the HHC 3/24 FSB in Saudi Arabia.  The records do not confirm 
any instances in which the Veteran was detailed to Iraq or 
Kuwait.  

An August 2008 memorandum, prepared by the RO, indicates the 
Veteran's stressors could not be researched.  Concerning the 
stressor of witnessing wounded and dead bodies during the 
Gulf War the RO indicated there was no way to verify what the 
Veteran witnessed or to verify foreign casualties.  He did 
not specify that he knew the people killed or wounded.  
Furthermore, the Veteran did not even indicate whether or not 
they were members of his unit.  Concerning the friend's death 
in Germany, the RO indicated it could not be researched as 
the Veteran did not provide a name.  The third stressor of 
fearing snake and scorpion bites also was unverifiable.  
Concerning the stressor of guarding ammunition, the RO 
determined it could not be researched as there was no 
information concerning the location of the bunker nor was 
there any indication the bunker was fired upon or any other 
indication of combat.

Given the representative's argument and the Veteran's 
testimony at the Board hearing in which more dates were 
elicited from the Veteran, the Board carefully considered 
whether to remand the claim for outside verification of the 
Veteran's stressors.  Even with the more detailed 
information, however, the Veteran has failed to provide 
enough information about the stressors from which the RO 
could perform a meaningful search.  The duty to assist is not 
a license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim. Counts v. Brown, 6 Vet. App. 473, 476 
(1994); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).

Concerning the generalized description of seeing wounded and 
dead in Saudi Arabia, or elsewhere during his service in 
South West Asia during the Persian Gulf War, these stressors 
are generally and vaguely stated and do not provide specific 
locations or identify people involved that could be used for 
further corroboration purposes.  Generalized descriptions of 
stress do not lend themselves to meaningful corroboration 
efforts.  The Veteran carries the burden of advancing 
information about such incidents to enable VA to corroborate 
them. 38 C.F.R. § 3.159(c)(2)(i).  To the extent that any 
further effort towards obtaining such records could be 
conducted, there is no indication that obtaining additional 
evidence would be of assistance to this inquiry.  For 
example, although the RO did not request the unit or casualty 
reports, the Veteran has not provided names, units, 
descriptions of injuries or dates of injuries to verify and 
wounded soldiers from his unit.  Nor would such reports 
contain any information as to wounded Iraqis or other non-
service members which the Veteran may have seen.  While the 
Board does not doubt that there were dead and wounded 
soldiers in the Persian Gulf, to grant the claim based solely 
upon the Veteran's generalized description would require 
speculation and in claims concerning PTSD the law 
specifically requires corroboration based upon evidence other 
than the Veteran's own lay statement. Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. 
at 395). 

The stressors of guarding ammunition bunkers, fearing capture 
while driving commanders to meetings and guarding prisoners 
were also unverifiable.  Although the Veteran provided more 
details and narrowed the date range, there is still 
insufficient information from which a meaningful search could 
be performed.  For example, the Board would have to search 
for an ammunition bunker located approximately 2 miles away 
from a campsite that was somewhere on a convoy trip between 
Saudi Arabia and Iran which was not fired upon.  Similarly, 
the Board would have to search all unit records for the 24th 
infantry division and search for a notation of taking 
prisoners somewhere near Baghdad.  A search to verify the 
stressor of driving officers to meetings would be impossible 
as no locations, names of the commanders involved, dates, or 
significant events concerning these drives were mentioned.  
In short, they are a generalized description of an event 
which do not lend to meaningful corroboration.

Not only would this be unduly burdensome, the Board also 
finds the Veteran's testimony is not credible.  For instance, 
the Veteran testified that his unit captured prisoners at a 
location close to Baghdad, and that later his unit actually 
went into Baghdad as part of a convoy.  Assuming without 
conceding that the Veteran did service outside of Saudi 
Arabia during the Gulf War, the Board notes that it is a 
historical fact that during the Desert Storm operation of the 
Persian Gulf War in 1991, neither United States nor coalition 
military forces came close to the vicinity of Baghdad (the 
Iraqi capital city), much less enter the city.  

Moreover, the Veteran has continually changed the story for 
these stressors.  For example, he first indicated that while 
guarding the ammunition bunkers he was scared only of the 
snakes and scorpions.  By February 2007, he alleged he was 
afraid the bunkers would be bombed.  He also added that he 
heard airstrikes.  The Veteran also changed the date range 
for the incident.  In February 2007 he indicated he guarded 
ammunition around December 1990 or January 1991.  During the 
Board hearing he related this occurred somewhere between 
January and March 1991.  Similarly, the Veteran first 
described the duty of driving to meeting as stressful as they 
got lost.  He later elaborated the story to indicate he 
feared capture.  

Concerning the Veteran's stressors of being separated from 
his family, burning human waste, and being afraid he would be 
bitten by scorpions or snakes while on guard duty, the Board 
acknowledges that such events could be stressful.  The 
existence of scorpions and snakes may very well be endemic to 
the area.  But in view of the fact that the Veteran's 
testimony and statements concerning his claimed stressors, as 
described above, are not credible, the Board finds that it 
cannot rely on such statements as an accurate recollection of 
events that the Veteran may believes to have occurred.

Regarding the stressor of seeing his friend burnt alive while 
stationed in Germany, the Board also finds no additional 
verification is possible at this time.  Specifically, while 
the Veteran narrowed down the date range and related that the 
deceased service member held a rank of either "private first 
class" or "specialist," there is still no indication of 
the deceased service member's name or unit.  To request a 
search of morning reports, daily journals, casualty records 
or other unit records for every company that was stationed in 
Germany around November 1987 would be unduly burdensome.

More concerning for this stressor is the fact that there are 
conflicting statements in the record concerning the incident. 
See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  
Specifically, the Veteran first described the incident in his 
April 2005 stressor statement.  At that time he indicated he 
was in a truck about 2-3 vehicles behind his friend.  He 
related that he actually witnessed the accident in which the 
friend hit a tree and the subsequent burning of the body.  
During the Board hearing, however, he related "We didn't see 
the accident.  We actually seen-I mean the accident-after it 
happened."  The Veteran further testified that they were at 
the field site and saw the truck and the body.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").



The final stressor is that of encountering a bombed jeep with 
a dead body in it at a campsite.  The Veteran submitted a lay 
statement of S.J. which at first appears to corroborate the 
Veteran's claimed stressor.  Mr. J. indicated that all events 
occurred around February 1991.  He provided generalized 
descriptions of dead, decapitated and burnt bodies and 
specifically described an incident where they convoy either 
stopped or camped and there was a burnt Jeep with two dead 
bodies in it and a terrible smell emanating from it.  Mr. J. 
indicated the Veteran always talked about the horrible smell.  
Mr. J. is competent to testify as to what he saw during 
service and as to what he heard the Veteran say. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Unfortunately, parts of it conflict 
with the Veteran's own account of the stressor.  While the 
Veteran's representative covered the reason why Mr. J. listed 
another unit, the Veteran indicated that there was one body 
in the Jeep while Mr. J. described two.  Further, there was 
different descriptions of where the Jeep was located or how 
long the convoy was stationed at that location.  More 
significantly, as these inconsistencies are minor in nature, 
Mr. J.'s statement is also too vaguely stated to corroborate 
the stressor.  Even considering both descriptions, it only 
indicates that at some point between January and March 1991, 
a convoy traveling from Saudi Arabia to Iraq encountered a 
Jeep with a dead body inside.  

Most concerning to the Board is the fact that the Veteran's 
recollection of events has evolved over time.  As detailed 
above, when first asked about stressors, the Veteran only 
related a generalized description of seeing wounded and dead 
bodies while in Saudi Arabia.  Later he added stressors of 
increasing severity, sometimes even contradicting his prior 
reports of the stressor.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).

Furthermore, the medical evidence of record reflects the 
Veteran was not treated for PTSD prior to his application for 
VA benefits and appears to have had no motivation in 
reporting his history or stressors to treating professionals.  
Rather, VA outpatient treatment records note complaints of 
symptoms related to his "trauma" but fail to delve into any 
details.  Another May 2004 VA record noted some symptoms, 
such as nightmares, that started approximately one year after 
the Veteran's separation from the Persian Gulf but again, the 
Veteran did not discuss in detail what the nightmare was 
about or provide any information concerning stressors to the 
treating physician.  In other words, the Veteran had no 
motivation to discuss his stressor other than to obtain 
benefits. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (In 
the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran).  

Even if the Board was to find the Veteran and S.J. credible 
and deem the stressor to be verified, as noted above the 
medical evidence of record does not reflect the Veteran 
discussed in detail any of these claimed stressors to medical 
professionals.  In other words, while the records reflect a 
diagnosis of PTSD, it does not provide the necessary nexus to 
the listed stressors. 

Thus, the Veteran has several diagnoses of PTSD and has 
treated for symptoms. Nevertheless, with respect to PTSD, 
credible evidence that the claimed in-service stressors 
actually occurred is still required. See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f).

As described above, there is no competent evidence that the 
claimed stressors occurred.  To the extent that any further 
effort towards obtaining such records could be conducted, 
there is no indication that obtaining additional evidence 
would be of assistance to this inquiry.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty for it to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


